DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 



Claim Rejections - 35 USC § 102
2.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

3.	Claims 1-6 and 12-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nojima (US 20050136365).
Regarding claim 1, Nojima discloses in figure 7 and specification:
1. An ambient light rejecting screen used in a laser light source projector, wherein the laser light source projector generates a light with a first wavelength and a light with a second wavelength, and the screen 5comprises: 
a base (see, 101, fig. 7, see also, paragraph [0048]); 
a light absorbing layer  (see, paragraph [0034], here, the base material 101 is composed of a light-absorbing member) disposed on the base; 
a first filter layer (see, 503B of 702a in dotted line, fig. 7) disposed on the light absorbing layer, wherein a crystallization characteristic (see, paragraph [0027], here, optical glass) of the first filter layer corresponds to the light with 10the first wavelength and generates a reflective light with the first wavelength and allows a light with remaining wavelengths to pass through the first filter layer (see, paragraph [0039]), and the light absorbing layer is located between the base and the first filter layer; and 
a second filter layer (see, 503G of 702b in dotted line, fig. 7) disposed on the light absorbing layer, wherein a 15crystallization characteristic (see, paragraph [0027], here, optical glass) of the second filter layer corresponds to the light with the second wavelength and generates a reflective light with the second wavelength and allows the light with remaining wavelengths to pass through the second filter layer (see, paragraph [0039]), and the light absorbing layer is located between the base and the second filter layer; 
20wherein, the first filter layer and the second filter layer stack on each 12other (see, 503B and 503G in dotted line, fig. 7).
Regarding claim 2, Nojima discloses in figure 7 and specification the screen according to claim 1, wherein the laser light source projector generates a light with a third wavelength, and the screen further comprises: 
5a third filter layer (see, 503R of 702c in dotted line, fig. 7) disposed on the light absorbing layer, wherein a crystallization characteristic (see, paragraph [0027], here, optical glass) of the third filter layer corresponds to the light with the third wavelength and generates a reflective light with the third wavelength and allows the light with remaining wavelengths to pass through the third filter layer (see, paragraph [0039]), and the first filter layer, the second filter layer and the third filter layer 10stack on each other (see, 503B, 503G, and 503R in dotted line, fig. 7)
[AltContent: rect]
    PNG
    media_image1.png
    527
    458
    media_image1.png
    Greyscale


Regarding claim 3, Nojima discloses in figure 7 and specification the screen according to claim 2, wherein the filter layers comprise a red light filter layer (see, 503R in dotted line, fig.7), a blue light filter layer (see, 503G in dotted line, fig.7) and a green light filter layer (see, 503G in dotted line, fig.7), respectively used to reflect three primary color lights of red, green and blue, and the light absorbing layer is used to absorb color lights other 15than the three primary colors (see, paragraph [0039]).
Regarding claim 4, Nojima discloses in figure 7 and specification the screen according to claim 2, wherein the filter layers have identical thickness (see, paragraph [0027]).
Regarding claim 5, Nojima discloses in figure 7 and specification the screen according to claim 2, wherein the filter layers respectively are single-film layers (see, paragraph [0027]).
Regarding claim 6, Nojima discloses in figure 7 and specification the screen according to claim 2, wherein the filter layers are 13respectively formed by way of printing, transferring, spraying or coating (see, paragraph [0004]).
Regarding claim 12, Nojima discloses in figure 7 and specification the screen according to claim 2, wherein the filter layers are formed of unit cells arranged according to crystal structures of ruby, emerald and sapphire (see, paragraph [0004], here, glass).
Regarding claim 13, Nojima discloses in figure 7 and specification the screen according to claim 12, wherein the crystal structures are 5artificial crystals or natural crystals exist in nature (inherent for this material since these are obtained by both way)
Regarding claim 14, Nojima discloses in figure 7 and specification the screen according to claim 2, wherein the filter layers are used to reflect color lights in a range of spectrum of 400nm-700nm) (see, paragraph [0027], here, red, green, blue light).
Regarding claim 15, Nojima discloses in figure 7 and specification the screen according to claim 2, wherein the screen reflects the light according to grain size of colloid of the filter layers, the colloid with large 10grain size reflects red light, the colloid with medium grain size reflects green light, and the colloid with small grain size reflects blue light (inherent for this material since the reflectance of light is determine by the grain size of colloid).
Regarding claim 16, Nojima discloses in figure 7 and specification the screen according to claim 2, wherein the screen reflects the light according to grain size of quantum dots of the filter layers, the quantum dots with large grain size reflects red light, the quantum dots with 15medium grain size reflects green light, and the quantum dots with small grain size reflects blue light (inherent for this material since the reflectance of light is determine by the grain size of quantum dot).
Regarding claim 17, Nojima discloses in figure 7 and specification the screen according to claim 1, wherein the light absorbing layer absorbs color lights other than the light with the first wavelength and the light with the second wavelength (see, paragraph [0034]).
Regarding claim 18, Nojima discloses in figure 7 and specification the screen according to claim 2, wherein the light absorbing layer absorbs color lights other than the light with the first wavelength and the light with the second wavelength (see, paragraph [0034]).
Regarding claim 19, Nojima discloses in figure 7 and specification the screen according to claim 1, wherein the light absorbing layer absorbs an ambient stray light of a continuous spectrum (see, paragraph [0034]).
Regarding claim 20, Nojima discloses in figure 7 and specification the screen according to claim 1, wherein the screen is used to avoid an interference of an ambient stray light of a continuous spectrum (see, paragraph [0008]).


Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.
5.	Claims 7-11 are rejected under 35 U.S.C. 103(a) as being unpatentable over Nojima above, and further in view of Sanchot et al. (US 20170136490). 
	Regarding claim 7, Nojima discloses the limitations of claim 2 for the reasons above.
However, Nojima is silent as to the limitation of “the filter layers are formed by crystallization of quantum dot particles”.
Sanchot et al. discloses that one of the applications of quantum dots in optics is color conversion. It has in particular been provided to form a luminous display screen (see, paragraph [005]). Even though Sanchot et al. does not disclose that “the filter layers are formed by crystallization of quantum dot particles” as claimed, Sanchot et al. discloses the filter layers by crystallization of quantum dot particles can be realized.
Therefore, it would have been obvious to a person of ordinary skill in the art at the time of invention to combine the limitation of “the filter layers are formed by crystallization of quantum dot particles” with an ambient light rejecting screen of Nojima because selecting quantum dots in filter layers for the screen allows for good optical properties in the screen due to the feature which vary according to their dimensions and according to the materials forming them.
Regarding claim 8, the modified device of Nojima discloses the limitations of claim 7 for the reasons above and Sanchot et al. also discloses that the quantum dots particles 5comprise silicon quantum dots (see, paragraph [0054]).
Regarding claim 9, the modified device of Nojima discloses the limitations of claim 7 for the reasons above and Sanchot et al. also discloses that the filter layers comprise a red light filter layer, a blue light filter layer and a green light filter layer, the filter layers filter lights by changing grain size of the quantum dots, and the grain size of the quantum dots of the filter layers is in a range of 2-10nm (see, paragraph [0003]).
Regarding claim 10, Nojima discloses the limitations of claim 2 for the reasons above and  disclose the filter layers formed by crystallization of glass (see, paragraph [0027]).
However, Nojima is silent as to the limitation of “nano-level glass”.
Sanchot et al. discloses that one of the applications of quantum dots in optics is color conversion. It has in particular been provided to form a luminous display screen (see, paragraph [005]) and he dimensions of a quantum dot are typically in the range from 1 to 100 nm (see, paragraph [0003]).  
Therefore, it would have been obvious to a person of ordinary skill in the art at the time of invention to combine the limitation of “nano-level glass” with an ambient light rejecting screen of Nojima because selecting nano-level glass in filter layers allows for providing the feature of quantum dot, which is optical properties varying according to their dimensions and according to the materials forming them.
Regarding claim 11, modified device of Nojima discloses the limitations of claim m10 for the reasons above and  Sanchot et al. also discloses that the colloid particles are 202-hydroxyethyl methacrylate polymers (see, paragraph [0054]).

Conclusion
6.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Oshima et al. (US 20050280898) discloses the Reflective Screen.
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kinam Park whose telephone number is (571) 270-1738.  The examiner can normally be reached on from 9:00 AM-5:00 PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, MINSUN HARVEY, can be reached on (571) 272-1835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/KINAM PARK/Primary Examiner, Art Unit 2828